WISS, Judge
(concurring in part and in the result):
I agree with most of the majority opinion. The single point on which I disagree, however, does not cause me to reach a different result; that point has to do with appellant’s first sergeant and the role he played during the British interrogation.
*428Under treaty obligations, and consistent with Article 31, Uniform Code of Military Justice, 10 USC § 831, U.S. military officials may “assist” foreign officials in the latter’s arrest of an American servicemember pursuant to the foreign nation’s exercise of jurisdiction {see 38 MJ at 424)—an action designed to meet such practical problems as those encountered by the British agents here, like appellant’s being on an American base, his working in a secured area, etc. Further, again consistent with Article 31, U.S. military officials may be “present during” investigations, interrogations, and trials of American servicemembers by host, foreign countries. See United States v. Morrison, 12 MJ 272 (CMA 1982); United States v. Jones, 6 MJ 226 (CMA 1979); United States v. Penn, 18 USCMA 194, 39 CMR 194 (1969); United States v. DeLeo, 5 USCMA 148, 17 CMR 148 (1954). These functions evénhandedly facilitate the practical pursuit of legitimate foreign law enforcement efforts and, at the same time, monitor those efforts to assure fair treatment of American servicemembers.
The majority opinion seeks to isolate any action by the first sergeant during the interrogation from the circumstances to be considered in deciding whether U.S. officials went further and, instead, participated in the foreign interrogation so as to trigger Article 31. It certainly is true, as the majority points out, that the first sergeant was “a trusted individual whose presence [appellant] valued as security, not someone present because of his official position.” 38 MJ at 427. Appellant’s blind trust that his first sergeant truly would respond in his best interest, however, does not negate the fact that the first sergeant was there as an official of the United States—else he would not have been permitted in the interrogation at all.
In short, notwithstanding that appellant trusted his first sergeant, the first sergeant was appellant’s immediate reporting superior and was there only because he was an official of the United States. Thus, he cannot be discounted from the equation. Cf. United States v. Kimble, 33 MJ 284, 291 (CMA 1991).
Nonetheless, I do not believe that the first sergeant’s action amounted to “participation” in the sense that requires reversal of this conviction. As this Court indicated in United States v. Jones, 6 MJ at 230, the key to whether American officials’ actions will trigger Article 31 is “an element of causation between the American activity and the production of incriminating evidence.” Under the specific circumstances of this case, I conclude that appellant’s decision to cooperate was based on the total picture facing him at that moment. As the military judge phrased a similar conclusion, appellant “decided on his own that the British police knew everything already and that discovery of the drugs was inevitable.” Finding of Fact Nine, 38 MJ at 423.